Citation Nr: 1219121	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-24 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with left sciatica and S1 radiculopathy.

2. Entitlement to a temporary total rating for a period of convalescence after July 30, 2007.

3. Entitlement to total disability rating due to individual unemployability (TDIU rating).

4. Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2008, September 2008, and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2012, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.

The Veteran also submitted additional evidence consisting of multiple private treatment records related to his November 2010 surgery.  See 38 C.F.R. 
§ 20.1304 (2011).  The Board notes that the Veteran waived agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, the Board may properly consider such evidence in rendering its decision.

The issues of an increased rating for service-connected degenerative disc disease of the lumbar spine and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The competent evidence of record shows that, as of July 30, 2007, the Veteran's lumbar spine had healed from surgery in March 2007 and that he required no further convalescence. 

2. In a final rating decision issued in November 2002, the RO denied a claim for service connection for bilateral hearing loss.

3. Evidence added to the record since the final November 2002 RO denial is neither cumulative nor redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

4. Left ear hearing loss preexisted entrance into service and was not aggravated during service, and the competent evidence of record does not establish a current disability of right ear hearing loss under VA regulations.
	

CONCLUSIONS OF LAW

1. The criteria for the assignment of a temporary total disability rating for service-connected degenerative disc disease of the lumbar spine with left sciatica and S1 radiculopathy beyond July 30, 2007 have not been met.  38 C.F.R. §§ 4.29, 4.30 (2011).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3. Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to reopen the claim for service connection for bilateral hearing loss is a full grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) the implementing regulations as to that claim.  

With respect the other two claims decided below, the VCAA imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in April 2007 with respect to his claim for a temporary total evaluation and in December 2008 with regard to his service connection claim for bilateral hearing loss.  Both of these letters were issued prior to their respective rating decisions.
The Board observes that the April 2007 letter advised the Veteran of the criteria for a temporary total convalescent rating, and the December 2008 letter informed him of the evidence necessary to establish service connection.  Both letters detailed how VA would assist him in developing his claims, his and VA's obligations in providing such evidence for consideration, and how to substantiate disability ratings and effective dates.  Therefore, the Veteran was provided with all necessary VCAA notice prior to the initial adjudication of the claims.  

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, private treatment records, disability records from the Social Security Administration, and October 2007 and July 2009 VA examination reports were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner noted the Veteran's self-reported medical history and relevant documents of record, and clinically evaluated the Veteran.  The examiners then provided detailed findings related to the current symptomatology of the disabilities at issue, and the July 2009 examiner offered an etiological opinion for the Veteran's bilateral hearing loss that was based on all facts in evidence.  There is nothing to suggest that either examiner's findings are not consistent with the record or that the July 2009 examiner's opinion is arbitrary or unfounded.  The Board notes that the October 2007 VA examiner did not have access to the claims file; nevertheless, as the purpose of the examination was to assess the Veteran's then-current functionality, the Board determines that the lack of the claims file does not render the examiner's findings inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II.  Temporary Total Rating After July 30, 2007

On March 20, 2007, the Veteran underwent surgery for his service-connected degenerative disc disease of the lumbar spine.  He was assigned a temporary total evaluation for four months of convalescence, ending on July 30, 2007 and has asserted that a total disability rating continued to be warranted after that date.  The Board notes that the Veteran again had surgery on his spine on November 19, 2010 and another temporary total evaluation was assigned, ending on February 28, 2011.  This propriety of the compensation or period of assignment for this second post-surgical convalescence is not on appeal.  

Under VA regulations, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service- connected disability has required VA hospital treatment for a period in excess of twenty-one days.  38 C.F.R. § 4.29 (2011).  Additionally, such rating is appropriate when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that one of the following criteria is met effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2011).

Total ratings will be assigned under this section if treatment of a service-connected disability resulted in 1) surgery necessitating at least one month of convalescence; 2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or 3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2011).

The total rating will be followed by appropriate schedular evaluations.  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating under this section.

Extensions of 1, 2, or 3 months beyond the initial three months may be made under the above paragraphs, and extensions of 1 to 6 months beyond the initial 6 months may be made under paragraphs 2 or 3 with approval of the Adjudication Officer.  38 C.F.R. § 4.30(b) (2011).

The Court has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury and recovery as the act of regaining or returning toward a normal or healthy state.  Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Id.; Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.

Review of the record reflects that the Veteran underwent lumbar spine surgery on March 30, 2007.  On May 17, 2007, he was seen for a follow up; the surgeon noted that he was doing relatively reasonable overall with improving soreness, no specific radiculopathy, intact motor strength in both legs, and intact sensation to light touch.  Twisting was to 25 degrees bilaterally and forward flexion was to upper legs.  

On June 26, 2007, the Veteran was again doing relatively well and had no complaints and no radiculopathy.  Motor strength and sensation were unchanged.  Twisting was to 30 degrees bilaterally and forward flexion was to the distal legs.  The Veteran could perform activities of daily living (ADLs).  The note indicates that the Veteran was to return to work in four weeks.

On August 9, 2007, the Veteran reported doing well and feeling great.  Activities included walking two miles per day.  There was no radiculopathy and motor strength and sensation were full and intact.  Twisting was to 20 degrees, and forward flexion was to ankles.  ADLS were not impaired.  

An October 2007 VA examination report shows that the Veteran had had no incapacitating episodes since the surgery was able to walk between 1/4 and one mile, had normal muscle strength and tone and normal sensation.  Flexion was to 60 degrees, out of the normal 90 degrees.  The Veteran was noted to not have worked since March 2007, but the effects on usual activities were mild for recreation, traveling, and shopping and moderate for chores with sports and recreation being prevented.  There was no impact on grooming and hygiene.

In light of the above, the Board finds that an extension of the temporary total evaluation beyond July 30, 2007 is not warranted.  As of July 30, 2007, the Veteran had exhibited increased range of motion of his spine when compared to previous post-surgical treatment notes, as well as ability to perform ADLs.  There was no radiculopathy, and he had consistently intact motor strength and sensation.  Within 10 days of the end of the convalescent period, the Veteran was walking two miles per day.  

The Board observes that in March 2008, the surgeon supplied a letter saying that the he misspoke in the June 2007 treatment note when he said that the Veteran would return to work in four weeks and that the Veteran was 100 percent occupationally disabled.  While the Board must consider such statement in its determination, the Board also must consider the statement in the context of the other treatment notes.  See Felden, supra.  In this case, the treatment records do no show that the Veteran's degree of disability is due to his need for more convalescence from surgery.  In fact, Dr. DHM also says in his March 2008 letter that the surgical intervention had been successful and had been dictated in his notes as such.  Thus, Dr. DHM's statement regarding the Veteran's occupational disability appears to be addressing his overall picture of disability, not just his symptoms due to surgery, and is therefore, more apropos to a discussion of entitlement to TDIU.  The criteria for entitlement to a temporary total convalescence rating are different from the criteria for entitlement to a rating for TDIU, which is addressed below in the REMAND.  

The purpose of benefits for post-surgical convalescence is to provide compensation during a period of time required for physical healing after surgery so that the Veteran can take to heal effectively.  Once healed, however, the Veteran is no longer entitled to such benefits.  The mere fact that the Veteran cannot return to his particular work does not require that the temporary total evaluation be continued.  Based on the above, the Board finds that extension of a temporary total evaluation beyond July 30, 2007 is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.30.

III. New and Material Evidence
 
The Veteran contends that he suffers from bilateral hearing loss as a result of noise exposure in service.  In a November 2002 rating decision, the RO denied service connection for bilateral hearing loss on the basis that the disorder preexisted service and was not aggravated by service.  The Veteran did not appeal this decision.  The next communication from the Veteran was a claim for service connection received in October 2008.  Therefore, the November 2002 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2011)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.

The Veteran filed his claim to reopen in October 2008; thus, the definition of new and material evidence applicable to the claim is as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the October 2002 rating decision, the Veteran's service treatment records were in the claims file.  Since that decision, the Veteran has submitted private and VA treatment records, including a November 2002 audiogram that shows higher pure tone thresholds in the right ear than noted at a May 2002 Medical Board examination.  This newly submitted audiogram suggests that there may have been an increase in severity of the Veteran's claimed bilateral hearing loss while he was in service.  Accordingly, this evidence is new as it was not of record in October 2002, and it is material as it addressed a missing element of the claim, that is, an increase in severity of a preexisting disability.  Therefore, it raises a reasonable possibility of substantiating the Veteran's claim. 
Thus, the Board concludes that evidence added to the record since the October 2002 denial is both new and material and that the requirements to reopen the claim of entitlement to service connection for bilateral hearing loss have been met.  Therefore, the claim to reopen a previously denied claim seeking service connection for bilateral hearing loss is granted.

III. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).  

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where an appellant served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

In evaluating a claim for aggravation of a preexisting disorder during service, the Board must first determine that the disorder preexisted service.  When no preexisting disorder is noted upon entry into service, the appellant is presumed to have been sound upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting disorder is noted upon entry into service, the appellant cannot claim service connection for that disorder, but the appellant may bring a claim for service-connected aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  

If an appellant is found to have had a preexisting disability and there is an increase in that disability during service, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be presumed to have been aggravated during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

The appellant has the responsibility to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  

Any increase in severity must also be permanent.  Recurrence or temporary flare-ups of symptoms do not constitute an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that at his September 1998 enlistment examination, the Veteran was found to have high frequency hearing loss in the left ear.  No defect of hearing in the right ear was noted.  Therefore, the Veteran is not presumed to have been in sound condition upon entry into service with respect to hearing loss in his left ear only.  38 U.S.C.A. § 1111; Wagner. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a hearing loss where the appellant can establish a nexus between the current hearing loss and a disability or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that he has bilateral hearing loss secondary to noise exposure in service from weapons fire.  Although the Veteran's service treatment records do not contain any documentation as to noise exposure, he is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The Veteran's service treatment records include multiple audiograms.  Two audiograms were reported on the September 1998 enlistment examination.  At the most severe, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
10
20
LEFT
5
5
10
50
60

These findings demonstrate that the Veteran had a documented hearing loss in the left ear under VA regulations as of enlistment.  At the last in-service audiogram of record in March 2002, the pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
20
30
LEFT
15
0
10
45
55

Post-service, a November 2002 private audiological evaluation found pure-tone thresholds of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
20
25
LEFT
5
5
10
50
60

At a July 2009 VA audiological examination, pure-tone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
30
30
LEFT
10
10
30
65
65

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 94 percent in the left ear.  These findings reflect a current hearing loss as defined by VA regulations in the left ear only.  38 C.F.R. § 3.385.  The Veteran does not have a current hearing loss disability in the right ear.  While there appears to have been some loss of hearing acuity in the right ear over time, until such loss meets the criteria for a disability under 38 C.F.R. § 3.385, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for right ear hearing loss is not warranted.  The remainder of the Board's analysis will concern the left ear alone.   

The only etiological opinion of record is from the July 2009 audiological examination.  Upon examination of the Veteran and review of the claims file, the examiner found that the Veteran's pure tone thresholds did not exhibit a significant shift in service; thus, he opined that it would seem less likely that his pre-existing hearing loss was aggravated by military service.  

In fact, the Board observes that pure-tone thresholds in the left ear at the March 2002 audiogram were lower than those found at enlistment, and in November 2002, they were the same as they were at enlistment.  As indicated, while any increase in severity during service is presumed to be service-related, it is the Veteran's burden to establish that such increase in severity occurred, and there is simply no competent evidence showing that the Veteran's left ear hearing acuity became worse during service.  The first post-service sign that the Veteran's hearing acuity had become worse was a March 2006 private audiogram, at which time the audiologist noted a history of occupational and recreational noise exposure but not military noise exposure.      

Thus, the Veteran's claim that his hearing loss is the result of military service is supported solely by his own statements.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., perceived hearing loss.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to assess pure-tone thresholds or to determine a change in severity of his hearing based on those thresholds.  In the absence of any competent evidence demonstrating a change in severity of left ear hearing loss due to service and in light of  competent evidence dissociating current hearing loss from service, the Board concludes that a preponderance of the evidence is against service connection for left ear hearing loss.  


ORDER

Entitlement to a temporary total rating for a period of convalescence after July 30, 2007 is denied.

New and material evidence having been received, the claim to reopen the claim for service connection for bilateral hearing loss is granted.  

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Reasons for remand: to schedule another VA examination for the service-connected spine disability and to consider entitlement to TDIU on an extra-schedular basis

The Veteran filed his claim for an increased rating for his service-connected spine disability in August 2007.  The disability has been assigned a 20 percent evaluation from August 1, 2007 to November 19, 2010 and from March 1, 2011 onward with a temporary 100 percent evaluation assigned from November 19, 2010 to March 1, 2011 for a period of post-surgical convalescence.  The Veteran has not appealed the temporary total evaluation; therefore, for the purposes of this decision, the appeal period consists of the two periods during which a 20 percent rating was assigned.  

The Board notes that the Veteran's most recent VA examination was performed in April 2011.  At his February 2012 hearing, he testified that his service-connected spine disability had gotten worse since that examination.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board determines that a remand is necessary so that another VA examination may be scheduled to assess the current nature and severity of the Veteran's service-connected degenerative disc disease of the lumbar spine.

With regard to the claim for TDIU, the United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the outcome of the Veteran's TDIU claim is impacted by the disability ratings assigned to the Veteran's service-connected disabilities the TDIU claim is considered to be inextricably intertwined with the increased rating claim.  Consequently, the claim of entitlement to a TDIU rating must be remanded to the AOJ in accordance with Harris.  

Moreover, the Board notes the March 2008 letter for Dr. DHM, which states that the Veteran is 100 percent occupationally disabled.  Additionally, an August 2009 Vocational Rehabilitation determination states that the Veteran was infeasible for vocational rehabilitation services and was not able to work due to his service-connected psychiatric and back disabilities.  As of this time, the Veteran does not meet the threshold criteria of having at least one service-connected disability rated as 60 percent disabling or one service-connected disability rated as at least 40 percent disabling with a total combined disability evaluation of 70 percent.  38 C.F.R. § 4.16 (2011).  Therefore, the Board determines that the AOJ should refer the claim for TDIU to the Director, Compensation and Pension Services for extra-schedular consideration.  

Finally, the record reflects that the Veteran receives treatment, including pain management, at the VA Medical Center (VAMC) in Nashville.  The most recent VA treatment record in the claims file is dated in February 2011.  Therefore, the Board presumes there are more recent VA treatment records available.  Thus, all VA treatment records from the Nashville VAMC dated from February 2011 onward should be associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate all Nashville VAMC treatment records for the Veteran dated from February 2011 onward with the claims file.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected degenerative disc disease of the lumbar spine.  The examination should include all appropriate testing, to include range of motion measurements using a goniometer.  Motor and sensory neurological examination should be performed as well.  

3. Once above has been completed, if the Veteran continues to not meet the schedular criteria for TDIU at any time during the appeal period, refer the claim to the Director, Compensation and Pension Services, for extra-schedular consideration.  The request and response must be fully documented in the claims file. 

4. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 
 
The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KATHLEEN K. GALLAGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


